              Case 2:19-cr-00008-RSL Document 57 Filed 03/05/21 Page 1 of 1




 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT FOR THE
 6
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
      UNITED STATES OF AMERICA,                   NO. CR19-008 RSL
 9
                             Plaintiff
                                                  ORDER GRANTING UNITED STATES’
10
                       v.                         MOTION TO EXTEND TIME TO FILE
11                                                RESPONSE
      NOLAN PAUL CYRE,
12
                            Defendant.
13
14         The Court, having reviewed the Motion of the United States to extend by fourteen
15 days the time to file a response to the defendant’s pro se motion for a reduction in sentence
16 hereby states that IT IS HEREBY ORDERED that the Motion is GRANTED. The United
17 States may file its Response to Defendant’s Motion for Compassionate Release Pursuant
18 to 18 U.S.C. § 3582(c)(1)(A) on or before March 23, 2021, and the motion should be noted
19 for March 26, 2021, unless the parties reach a different agreement regarding briefing.
20         DATED this 5th day of March, 2021.
21
22
23
                                                            A
                                                            Robert S. Lasnik
24                                                          United States District Judge

25 Presented by:
26 /s/ Helen J. Brunner
   HELEN J. BRUNNER
27 Assistant United States Attorney
28
     ORDER GRANTING UNITED STATES’ MOTION TO                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                         SEATTLE, WASHINGTON 98101
     United States v. Cyre, CR19-008 RSL - 1                                   (206) 553-7970
